Citation Nr: 1632201	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased initial evaluation for paroxysmal atrial fibrillation, evaluated as non-compensable from October 1997, and as 60 percent disabling from October 2010.

2. Entitlement to an increased initial evaluation for degenerative joint disease of the left knee, evaluated as 10 percent disabling from October 1997.

3. Entitlement to an increased initial evaluation for mild obstructive lung disease, evaluated as non-compensable from October 1997.

4. Entitlement to service connection for an anxiety disorder.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  

This case has a somewhat complicated procedural history.  The Veteran's claims for service connection for paroxysmal atrial fibrillation, degenerative joint disease of the left knee, and mild obstructive lung disease were originally granted via the February 1999 rating decision (that rating decision also denied service connection for labyrinthitis, bilateral plantars warts of the feet, and anxiety).  In December of that year, the Veteran filed a Notice of Disagreement with that rating decision.  For reasons that are not obvious from the file, the RO did not adjudicate those claims until the Veteran contacted the RO approximately 10 years later.  

In August 2011, the RO in Atlanta, Georgia issued a rating decision which granted a 60 percent rating for paroxysmal atrial fibrillation and denied an increased disability rating for the service-connected left knee disability and obstructive lung disease.  The Veteran again filed Notices of Disagreement with that decision.  In May 2013, the RO in Atlanta issued a new rating decision adjusting the Veteran's effective date for the 60 percent rating for paroxysmal atrial fibrillation to October 13, 2010.  The Veteran perfected the claim for an increased initial rating for paroxysmal atrial fibrillation via a VA Form 9 (Appeal to the Board of Veterans' Appeals) in June 2013.

In January 2014, the RO in Atlanta issued a rating decision which granted service connection for labyrinthitis and plantars warts, and issued a statement of the case concerning the increased rating claims for degenerative joint disease of the left knee and mild obstructive lung disease.  

In May 2015, the matter came before the Board at which time it clarified the issue on remand as one for an increased initial disability rating for paroxysmal atrial fibrillation (as opposed to an earlier effective date for the grant) and issued a remand for additional development on the claim.  At that time, the Board also found that the Veteran had not filed a formal appeal with regard to the claims for an increased rating for the degenerative joint disease of the left knee and mild obstructive lung disease.  Whether the record was incomplete at the time is unclear, however, the record reflects that the Veteran did, in fact, file a timely VA Form 9 dated February 3, 2014 (date stamped as received by the Atlanta RO on March 13, 2014) specifically concerning those two issues.  As such, the Board's previous statement was incorrect and those issues are before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court of Appeals for Veterans Claims (Court) has held that the filing of a Notice of Disagreement initiates the appeal process, and that the failure of the RO to issue a Statement of the Case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238, 239-41 (1999).  Thus, the Board finds that a remand is necessary for the AOJ to issue a statement of the case.  Id.  

In February 1999, the RO issued a rating decision in which, among other things, it denied entitlement to service connection for an anxiety disorder.  On December 10, 1999, the Veteran submitted a Notice of Disagreement with that denial.  To date, the RO has not issued a Statement of the Case with regard to the claim for an anxiety disorder claim, and a careful review of the record has not revealed any indication by the Veteran that he wished to withdraw that claim.  

With regard to the claims for an increased initial disability rating for degenerative joint disease of the left knee and mild obstructive lung disease, it does not appear from the evidence available that all relevant records have been sought.  As such, steps should be taken to ensure that a complete medical record is available with regard to these conditions.  38 C.F.R. § 3.159(c)(1) (2015).   

Further, when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  See VAOPGCPREC 11-95.  

In his March 2014 VA Form 9, the Veteran asserted that his most recent lung examination, conducted in 2013, occurred while he was in the recovery stages of pneumonia, and therefore did not accurately reflect the present state of his mild obstructive lung disease.  With regard to his left knee, he noted that his most recent examination had been conducted in 2010, and that his knee had worsened since that time with severe pain, locking, and swelling.  Accordingly, the Veteran should be afforded new VA examinations that assess the present severity of his degenerative joint disease of the left knee and mild obstructive lung disease.  

Finally, a remand by the Board confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist requires it to make reasonable efforts to secure any relevant records not in the custody of a Federal entity, including private healthcare providers.  38 C.F.R. § 3.159(c)(1).  In the May 2015 remand, the Board directed the RO to seek all records of treatment not already associated with the file that were identified by the Veteran as being relevant.  In July 2015, the Veteran submitted statements identifying a number of physicians from whom he had received treatment in addition to a number of VA Forms 21-4142 (Authorization to Disclose Information to the Department of Veterans Affairs).  Although the Veteran also submitted some medical records on his own behalf, it does not appear from the evidence of record that the RO took any steps to contact the physicians identified by the Veteran directly.  If any steps were taken to assist the Veteran in obtaining all available records, evidence of such efforts is not of record.  Accordingly, on remand, the RO should make all reasonable efforts to contact the physicians identified by the Veteran in July 2015 and obtain any and all available treatment records.  


Accordingly, the case is REMANDED for the following actions:

1. Furnish a statement of the case to the Veteran addressing the issue of entitlement to service connection for an anxiety disorder. The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should those issues be returned to the Board for further appellate consideration, if otherwise in order.

2. Contact the Veteran and request that he provide the names and addresses of any treatment providers for these issues on appeal, to include Dr. A.P. (see 7/24/15 Correspondence) and any who treated his degenerative joint disease of the left knee and mild obstructive lung disease since 1997.  Reasonable efforts should be taken to obtain any and all identified records and evidence of such efforts should be documented in the claims file.  

3. Take reasonable efforts to contact all of the medical providers identified by the Veteran in July 2015 in order to secure relevant records not presently associated with the claims file.  Obtain a new authorization (VAF 21-4142, if necessary).  All efforts to obtain such records must be documented in the claims file.

4. Schedule the Veteran for a VA examination to assess the present severity of his service-connected mild obstructive lung disease.  The complete file, including a copy of this remand should be made available to the examiner selected to conduct the examination.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  

5. Schedule the Veteran for a VA examination to assess the present severity of his service-connected degenerative joint disease of the left knee.  The complete file, including a copy of this remand should be made available to the examiner selected to conduct the examination.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  The examination report should be careful to include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with range of motion measurements of the opposite, nonservice-connected joint.  

6. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If the complete benefits sought for any claim should remain denied, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



<CONTINUED ON NEXT PAGE>

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




